          Case 2:20-cv-01113-GJP Document 75 Filed 06/04/20 Page 1 of 3




     IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
                   DISTRICT OF PENNSYLVANIA


FEDERAL TRADE COMMISSION
and
COMMONWEALTH OF
PENNSYLVANIA
             Plaintiffs,
                            No. 2:20-cv-01113-GJP
v.
THOMAS JEFFERSON UNIVERSITY
and
ALBERT EINSTEIN HEALTHCARE
NETWORK
             Defendants



  MOTION TO QUASH OR MODIFY JEFFERSON HEALTH SYSTEM’S
   DOCUMENT SUBPOENA AND 30(B)(6) DEPOSITION SUBPOENA
         TO NON-PARTY, INDEPENDENCE BLUE CROSS

        Independence Blue Cross, LLC (“Independence”) is the recipient of a third-

party or non-party subpoena in this matter. The subpoena, served by defendant

Thomas Jefferson University (“Jefferson”), contains 40 requests for the production

of documents, many of which are overbroad, burdensome, harassing, irrelevant or

unnecessary (the “Document Subpoena”). (A copy of the Document Subpoena is

attached as Exhibit A.) Independence seeks to quash or modify the Document

Subpoena, in light of the fact that Independence is not a party, many of the requests

are not relevant to the merger review, and Independence has already expended

significant effort and incurred considerable expense in complying with Plaintiffs’



OMC\4815-1436-5119.v1-6/4/20
          Case 2:20-cv-01113-GJP Document 75 Filed 06/04/20 Page 2 of 3




Subpoena and Civil Investigative Demands. In the alternative, Independence seeks

a protective order.

        Simultaneously with this motion, Independence has served responses and

objections to Jefferson’s Subpoena. (A copy is attached as Exhibit B.) Jefferson’s

counsel agreed to several extensions of the time to object to the document requests,

while counsel for Independence and Jefferson attempted to resolve Independence’s

concerns about the document requests. The last such extension expires on June 4,

2020.

        In addition to the Document Subpoena, on May 26, 2020, Jefferson served a

subpoena for the deposition of a corporate representative of Independence pursuant

to Fed.R.Civ.P. 30(b)(6) (the “30(b)(6) Deposition Subpoena”). The 30(b)(6)

Deposition Subpoena tracks the document requests in the Document Subpoena. To

answer questions on all the topics listed in the 30(b)(6) Deposition Subpoena,

Independence’s representative(s) would have to gather and familiarize themselves

with the documents requested in the Document Subpoena. The 30(b)(6)

Deposition Subpoena is therefore subject to the same objections as the Document

Subpoena. Accordingly, Independence asks the Court to quash or modify the

30(b)(6) Subpoena for the same reasons as the Document Subpoena. In the

alternative, Independence seeks a protective order. (A copy of the 30(b)(6)

Subpoena is attached as Exhibit C.)



OMC\4815-1436-5119.v1-6/4/20
          Case 2:20-cv-01113-GJP Document 75 Filed 06/04/20 Page 3 of 3




        For the reasons set forth in the accompanying memorandum of law,

Independence respectfully requests that the Court grant Independence’s motion to

quash the Document Subpoena and the 30(b)(6) Deposition Subpoena.

                                         Respectfully submitted,


                                         /s/ Richard P. Limburg
                                         Thomas A. Leonard (ID. # 14781)
                                         Richard P. Limburg (ID. #39598)
                                         Obermayer Rebmann Maxwell
                                         & Hippel LLP
                                         Centre Square West
                                         1500 Market Street, 34th Fl.
                                         Philadelphia, PA 19102
                                         Attorneys for Independence Blue Cross




OMC\4815-1436-5119.v1-6/4/20
